Case 2:20-cv-00461-JLB-MRM Document 24 Filed 04/22/21 Page 1 of 2 PageID 914




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JACOB EVERETT HENRY,

             Plaintiff,

v.                                             Case No: 2:20-cv-461-JLB-MRM

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.


                                     ORDER

      On April 15, 2021, the assigned United States Magistrate Judge in this case

entered a Report and Recommendation (“R&R”) recommending that the

Commissioner of Social Security’s unopposed motion for remand (Doc. 22) be

granted. (Doc. 23.) Upon consideration of the R&R, and upon independent

examination of the file, it is determined that the R&R should be adopted.

      Accordingly, it is ORDERED:

      1.    The Magistrate Judge’s Report and Recommendation (Doc. 23) is

            ADOPTED and incorporated by reference in this Order.

      2.    The Commissioner’s unopposed motion for entry of judgment with

            remand (Doc. 22) is GRANTED.

      3.    The Commissioner’s decision denying benefits is REVERSED and this

            case is REMANDED under sentence four of 42 U.S.C. § 405(g) for

            further proceedings consistent with the motion. (Doc. 22 at 1.)
Case 2:20-cv-00461-JLB-MRM Document 24 Filed 04/22/21 Page 2 of 2 PageID 915




      4.    If Plaintiff prevails in this case on remand, Plaintiff must comply with

            the Order (Doc. 1) entered on November 14, 2012, in Miscellaneous

            Case No. 6:12-mc-124-Orl-22.

      5.    The Clerk of Court is DIRECTED to enter judgment, terminate any

            pending deadlines, and to close the file.

      ORDERED at Fort Myers, Florida, on April 22, 2021.




                                        -2-
